DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

MPEP § 2106 sets out a framework of analysis to determine whether a claimed invention is directed to subject matter that is foreclosed under 35 U.S.C. § 101. A summary of that framework is provided below: 
Step 1 - Is the claim to a process, machine, manufacture, or composition of matter? 
Step 2A, Prong 1 - If so, is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2B, Prong 2 – If so, does the claim recite additional elements that integrate the judicial exception into a practical application?
Step 2B – If not, does the claim recite additional elements that amount to significantly more than the judicial exception?


 Claim(s) 1, 8, and 15
 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
 The recited method claims are directed to a process, machine, manufacture, or composition of matter. Here, claims 1 and 8 are apparatus and system claims and claim 15 is a process claim.
Step 2A, Prong 1
The claim(s) recite(s) “computing a resistance value for the Ethernet cable based on the voltage and current measurements obtained by the power monitor, and determine an amount of available surplus power from the power source equipment device based on the computed resistance value.” Emphasis added. The claims thus recite a Mathematical Concept and a Mental Process (i.e. calculating a first value and calculating a second value based on the first value).
Step 2A, Prong 2
This judicial exception is not integrated into a practical application because the claim(s) recite the additional elements of a power interface, a power source equipment, and a power monitor for obtaining voltage and current measurements, which represent mere data gathering necessary for use of the recited judicial exception. Moreover, the additional elements are recited at a high level of generality.
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the processor in the claim amounts to no more than mere application of the exception to a generic computer component.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, 7-9, 12, 14-15, 17, and 20
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schindler, US 2008/0252307 Al, (“Schindler”).
Schindler was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.	
Regarding Claim 1,
 Schindler teaches a Power-Over-Ethernet (PoE) powered device (Figs. 1 and 2, element 24 See also [0016]) comprising:
a power interface (Figs. 1 and 2, element 38) coupled by an Ethernet cable (Fig. 1, element 22 See also [0016]) to a PoE port of a power source equipment device (Fig. 1, elements 28 and 26);
a power monitor (Fig. 1 element 60 and Fig. 2, elements 60, 66, 68, 70, and 72) coupled to the power interface ([0019] “The current measuring circuitry 68 is capable of measuring local current, which is the current at the PD 24 in the circuit connecting the PD 24 and the PSE 26 (i.e., the connection cable 22 together with the PD 24 and the PSE 26).” i.e. element 68 measures a current over the ) to obtain at least two voltage measurements and at least two current measurements of a power signal supplied on the Ethernet cable; ([0020] “The network channel resistance may be due in part to resistance over the network cable 22 … The local measurement circuitry 60 then makes a first current measurement I1 using current measuring circuitry 68 and a first voltage measurement V 1 using voltage measuring circuitry 70 (Step 120) … The local measurement circuitry 60 then makes a second current measurement I2 using current measuring circuitry 66 and a second voltage measurement V2 ….” See also Fig. 3) and
 a processor (Figs. 1 and 2, element 62. See also [0018]) coupled to the power monitor to compute a cable resistance value for the Ethernet cable ([0021] “R, thus calculated, is the resistance over the channel….”) as a function of the at least two voltage and current measurements.  ([0021] “The controller 52 computes the value of the following formula: 
            
                R
                =
                 
                
                    
                        
                            
                                V
                            
                            
                                1
                            
                        
                        -
                         
                        
                            
                                V
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                2
                            
                        
                        -
                        
                            
                                I
                            
                            
                                1
                            
                        
                    
                
            
         ”) and 
The PD 24 is then able to request an exact power requirement from the PSE 26 by summing together the power required by the PD 24 and the calculated resistive power loss over the channel.” Emphasis added. See also [0030].
 i.e. the resistive power loss – surplus power giving the claim the BRI – is determined based on the resistive value) 
Claim(s) 8 and 15
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Therefore claim(s) 8 and 15 is/are rejected under the same reasoning set forth above over Schindler.
Regarding Claim 5,
 Schindler teaches wherein the processor computes the cable resistance value according to a relation            
                
                    
                        R
                    
                    
                        C
                        A
                        B
                        L
                        E
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        V
                                    
                                    
                                        P
                                        D
                                        2
                                    
                                
                                -
                                
                                    
                                        V
                                    
                                    
                                        P
                                        D
                                        1
                                    
                                
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                1
                            
                        
                        -
                        
                            
                                I
                            
                            
                                2
                            
                        
                    
                
            
        ([0021] “The controller 52 computes the value of the following formula: 
            
                R
                =
                 
                
                    
                        
                            
                                V
                            
                            
                                1
                            
                        
                        -
                         
                        
                            
                                V
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                I
                            
                            
                                2
                            
                        
                        -
                        
                            
                                I
                            
                            
                                1
                            
                        
                    
                
            
         ”) 
where             
                
                    
                        V
                    
                    
                        P
                        D
                        1
                    
                
            
         and             
                
                    
                        I
                    
                    
                        1
                    
                
                 
            
        are respective voltage and current values of the Ethernet cable at a first time,             
                
                    
                        V
                    
                    
                        P
                        D
                        2
                    
                
            
         and             
                
                    
                        I
                    
                    
                        2
                    
                
            
         are respective voltage and current values of the Ethernet cable at a second time, and             
                
                    
                        R
                    
                    
                        C
                        A
                        B
                        L
                        E
                    
                
            
         is the cable resistance value.  ([0020] “The network channel resistance may be due in part to resistance over the network cable 22 … The local measurement circuitry 60 then makes a first current measurement I1 using current measuring circuitry 68 and a first voltage measurement V 1 using voltage measuring circuitry 70 (Step 120) … The local measurement circuitry 60 then makes a second current measurement I2 using current measuring circuitry 66 and a second voltage measurement V2 ….” See also Fig. 3) 
the first and second times being selected such that the respective voltage and current values reflect different levels of power consumption by the powered device.  ([0036] “the current and voltage measurements at each test load may be performed two times ….”
a method is provided for calculating resistive power loss over a cable by taking multiple measurements at a PD at different electrical loads.” Emphasis added. 
See also [0020] “the local measurement circuitry 60 of the PD 24 generates a first test load … makes a first current measurement I1 using current measuring circuitry 68 and a first voltage measurement V 1 using voltage measuring circuitry 70 … generates a second test load … makes a second current measurement I2 using current measuring circuitry 66 and a second voltage measurement V 2 using voltage measuring circuitry 68 (Step 140)….” Emphasis added. i.e. as the load varies the V/I measurements vary – differing voltage/current levels and power consumption giving the claim the BRI –) 
Claim(s) 12 and 17
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 5. Therefore claim(s) 12 and 17 is/are rejected under the same reasoning set forth above over Schindler.
Regarding claims 7, 9, 14, and 20, 
 Schindler teaches these claims according to the reasoning set forth in the previous office action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-4, 10-11, 16, and 18 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schindler, US 2008/0252307 Al, (“Schindler”) in view of Fifield et al., US 8,930,729 Bl, (“Fifield”).
Schindler and Fifield were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 2-4, 10-11, 16, and 18, 
 Schindler in view of Fifield teaches these claims according to the reasoning set forth in the previous office action.
Claim 6, 13, and 19 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Schindler, US 2008/0252307 Al, (“Schindler”) in view of Fifield et al., US 8,930,729 Bl, (“Fifield”) in further view of Diab et al., US 2008/0148081 Al, (“Diab”).
Schindler, Fifield, and Diab were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding claims 6, 13, and 19,
 Schindler in view of Fifield in further view of Diab teaches these claims according to the reasoning set forth in the previous office action.
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
Applicant first argues that the addition of the step of determining a surplus power sufficiently recites “a practical application, and [is] not merely being directed to a known mathematical formula….” Remarks at p. 8. 
Examiner respectfully disagrees. The addition of another calculation step – here determining a second value based on a previously calculated first value – does not take the claim out of the Mathematical Formula or Mental Process judicial exceptions by reciting a practical application. Examiner suggests applying the calculated values to a practical application – e.g. claim 2’s subject matter – to overcome this rejection.
Next Applicant argues that “Schindler does not appear to teach or contemplate determining available surplus power from a PSE based on cable resistance determinations as set forth in the pending claims.” Remarks at p. 9
Examiner respectfully disagrees. As discussed above, Schindler calculates a cable resistance value so as to further calculate an amount of power to add/subtract to a power request to a PSE. In other words, a surplus power is determined and compensated for in the power request.
Finally, Applicant argues that “In rejecting claims 5, 12, and 17, the Office Action cites to Schindler, FIG. 3 and the corresponding description thereof. However, these sections of Schindler only suggest that two measurements are taken. There is no actual mention of timing of such measurements. Indeed, Schindler appears to base its measurements on different loads.” Remarks at p. 9.
Here too, Examiner must respectfully disagree. Schindler at [0011] and [0020], at least, discusses using its measuring device and load generating device to take two sets of measurements at two different loads. Schindler goes on to teach that additional measurements can be taken “two times” (Schindler at [0036]). In order for the same equipment to take measurements of two different loads, a person having ordinary skill in the art at the time the claimed invention was filed would recognize that the measurements necessarily would be taken in sequence – i.e. at two different times –. Nor does Schindler suggest that the load is varied and measurement are taken at the same instantaneous point in time.
Moreover, as pointed out above, Schindler teaches further measurements at yet another point in time. In other words, additional I/V measurements at differing loads may be taken to improve the accuracy of Schindler’s calculations. (Schindler [0036]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brian J Corcoran/Examiner, Art Unit 2187                           

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187